                      Case 1:21-mj-00284-RMM Document 1 Filed 03/08/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                    JOSHUA A. JAMES
                                                                   )       Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                  in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                               Offense Description
18 U.S.C. 1512(c)(2),2                          Obstruction of an Official Proceeding and Aiding and Abetting
18 U.S.C. 1752(a)(1) and (2)                    Restricted Building or Grounds




         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                                Complainant’s signature

                                                                                        Michael Palian, Special Agent, FBI
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                            Digitally signed
                                                                                                         by G. Michael
Date:             03/08/2021                                                                             Harvey
                                                                                                     Judge’s signature

City and state:                         Washington, D.C.                              G. Michael Harvey, U.S. Magistrate Judge
                                                                                              Printed name and title
